Title: To Thomas Jefferson from George Washington, 6 February 1781
From: Washington, George
To: Jefferson, Thomas



Sir
Head Quarters New Windsor February 6th. 1781.

I am much obliged to your Excellency for your letter of the 10th. of January, giving me an account of the enemy’s incursion into your state. Baron De Steuben has informed me of their successive operations to five miles below Hoods. It is mortifying to see so inconsiderable a party committing such extensive depredations with impunity: but considering the situation of your state, it is to be wondered you have hitherto suffered as little molestation. I am apprehensive you will experience more in future: nor should I be surprized if the enemy were to establish a Post in Virginia till the season for opening the Campaign here. But as the evils you have to apprehend from these predatory incursions are not to be compared with the injury to the common cause and with the danger to your state in particular, from the conquest of those states southward of you, I am persuaded the attention to your imediate safety will not divert you from the measures intended to reinforce the Southern Army and put it in a condition to stop the progress of the enemy in that Quarter. The late accession of force makes them very formidable in Carolina—too formidable to be resisted without powerfull succours from Virginia: and it is certainly her policy as well as the interest of America to keep the weight of the War at a distance from her. There is no doubt that a principal object of Arnolds operations is to make a diversion in favour of Cornwallis, and to remove this motive by disappointing the intention, will be one of the surest ways to remove the enemy.
We have just received an account that the enemy’s fleet employed in blocking that of our allies at Rhode Island has lately  suffered severely by a storm. One seventy four is said to have been stranded and intirely lost on the East End of Long Island—another (some accounts say two others) dismasted and towed into Gardners Bay—and a ninety driven to sea in great distress. I expect every moment a confirmation and the particulars of this agreeable intelligence.
I have the honor to be with sentiments of perfect respect and the warmest esteem, Your Excellency’s Most Obedient and Humble servant,

Go: Washington

